Citation Nr: 0916503	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
diagnosed as arthralgia, to include as secondary to bilateral 
lower extremity disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to June 
1973.   

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran sustained a laceration to his left knee while 
in service. 

2.  A chronic musculoskeletal disorder of the left knee was 
not manifest in service; associated pathology was not present 
until 1985. 

3.  The Veteran's currently-diagnosed left knee arthralgia is 
unrelated to service, including in-service laceration injury, 
or other service-connected disability. 


CONCLUSION OF LAW

Left knee arthralgia was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or due to service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in 2004, the amendment is not 
applicable to the current claim.

Service treatment records indicate that the Veteran initially 
presented in July 1972 with a laceration on his left knee.  
In his March 2005 statement, he explained that his in-service 
injury occurred after slipping on a wet floor and hitting his 
knee on a concrete step leading into the shower.  His records 
do not indicate any diagnosis of a chronic condition at the 
time of the injury.  He answered "no" on both his entrance 
and separation examinations for "trick or locked knee."  
Therefore, the Board finds there was no chronic disorder 
present in service. 

Next, post-service evidence does not reflect chronic 
musculoskeletal disability symptomatology associated with the 
left knee for many years after service discharge.  
Specifically, the evidence presented indicates that the 
Veteran did not seek treatment for left knee arthralgia until 
1985 following a motorcycle accident, which caused injury to 
both knees.  It appeared he underwent bilateral knee surgery 
as a result of his injuries.  

At his VA examination in August 2006, he reported that he had 
experienced popping, clicking and locking of his left knee 
for several years, and he was diagnosed with arthralgia.  
During the examination, it was also noted that he had a scar 
on his left knee that he sustained from a laceration to his 
knee in service, for which he has been separately granted 
service connection.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1972) and reported 
symptoms related to a musculoskeletal knee disability in 
approximately 1985 (more than a 10-year gap).  The Veteran's 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim). 

The Board has weighed the Veteran's statements as to his 
current symptomatology against the absence of documented 
complaints or treatment for over a decade following active 
duty discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's left knee arthralgia to active duty, despite his 
contentions to the contrary.    

Of note, the Board places significant probative value on an 
August 2006 VA examination undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
contacting the RO for additional service treatment 
information, interviewing the Veteran, and conducting a 
physical examination, including current X-rays that were 
normal, the examiner reported that it is "less likely than 
not that his current knee disability is in any way related to 
the laceration that he sustained in the military . . . " 

The examiner explained that "[s]ymptomatology of a medial 
meniscus tear would have been evident at that time and 
therefore this current condition is not related to his 
service duty."  In fact, MRI results revealed no evidence of 
a bone contusion or a meniscal tear or injury. 

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements 
asserting a relationship between his left knee arthralgia and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
left knee arthralgia is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and treated the Veteran 
during the current appeal and by service records obtained and 
associated with the claims file.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied as to direct service connection.

Next, the Board has also considered whether the Veteran's 
left knee arthralgia is proximately due to or the result of 
his service-connected lower extremity disorders. After a 
review of all the evidence of record, the Board finds that 
his left knee arthralgia is not causally related to his 
service-connected lower extremity disorders.  

The Veteran was service-connected for lower extremity 
disorders including myositis of his right tibia, claimed as a 
right shin bruise, at 10 percent from March 2005; a stress 
fracture of the second metatarsal on his left foot, at zero 
percent from May 1975; and a scar on his left knee at zero 
percent from August 2006.  In a March 2005 VA treatment 
record, he reported bilateral knee pain and surgery following 
a motorcycle accident in 1985, suggesting an intervening 
cause between his lower extremity disabilities and his 
current left knee disorder.  

Moreover, at his April 2005 VA examination, the examiner 
found his left foot was normal and asymptomatic, and the 
Veteran reported that his left foot had resolved since the 
initial problem in 1970.  Even though it is noted that the 
examiner reviewed the patient's medical history and was aware 
of his lower extremity disorders, nothing in the January 2006 
VA examination report or other medical evidence of record 
indicates a connection between the diagnoses. 

On the contrary,  the examiner opined that it was "less 
likely than not that his current knee disability is in any 
way related to the laceration that he sustained in the 
military in the absence of joint complaints either at the 
time of injury or at the time of discharge."  For the 
reasons set forth above, the Board finds that left knee 
arthralgia is not proximately due to or the result of his 
service-connected lower extremity disorders.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for 
service connection for left knee arthralgia, including as 
secondary to lower extremity disorders, the Board is unable 
to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in the  March 2006 
correspondence, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
correspondence, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
August 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder, diagnosed as 
arthralgia, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


